           Case 2:16-cv-00713-TC Document 5-1 Filed 06/11/20 Page 1 of 2
Appellate Case: 20-3062 Document: 010110359229 Date Filed: 06/10/2020                  Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                                June 10, 2020
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-3062
                                                       (D.C. No. 2:16-CV-02460-JWL)
  ABASI S. BAKER,                                                 (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

 Before LUCERO, Circuit Judge.
                     _________________________________

        Abasi S. Baker is in the custody of the Federal Bureau of Prisons. Proceeding pro

 se in the United States District Court for the District of Kansas, he filed a Motion to

 Vacate, Set Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255. The district court

 denied the motion and refused to grant a certificate of appealability (“COA”).

        Baker initiated this appeal, in which he filed a pro se opening brief and application

 for a COA. Pursuant to Tenth Circuit Rule 22.1(B), the United States has not yet filed a

 response brief. In accordance with § 2253(c), a COA is granted as to the following issue:

        In light of the contention that Hobbs Act robbery can be accomplished by
        threatening injury to intangible property, was United States v. Melgar-Cabrera,
        892 F.3d 1053, 1064-66 (10th Cir. 2018) (holding that Hobbs Act robbery
        qualifies as a crime of violence under the elements clause of § 924(c)(3)(A)),
        wrongly decided because Hobbs Act robbery would not qualify as a crime of
        violence either categorically under § 924(c)(3)(A) or under § 924(c)(3)(B) after
        United States v. Davis, 139 S. Ct. 2319, 2336 (2019)?
           Case 2:16-cv-00713-TC Document 5-1 Filed 06/11/20 Page 2 of 2
Appellate Case: 20-3062 Document: 010110359229 Date Filed: 06/10/2020                  Page: 2



        On April 14, 2020, the district court granted Baker’s Motion for Leave to Appeal

 In Forma Pauperis. Accordingly, Baker is financially eligible for the appointment of

 counsel under 18 U.S.C. § 3006A, and because the interests of justice so require, we

 appoint the Office of the Federal Public Defender for the District of Colorado (“FPD”) to

 represent Baker in this appeal pursuant to 18 U.S.C. § 3006A(a)(2)(B). Within 14 days of

 the date of this order, the FPD shall file an entry of appearance in this matter.

        Within 60 days of the date of this order, the FPD shall file a supplemental opening

 brief addressing the issue that has been certified for appeal. The supplemental opening

 brief shall comply with the Federal Rules of Appellate Procedure and this court’s local

 rules regarding the filing of formal briefs. Within 30 days of service of Baker’s

 supplemental opening brief, the United States shall file a formal response brief. Any

 optional reply brief shall be filed within 21 days of service of the response brief. Upon

 completion of briefing, this matter will be set for oral argument. Counsel will be notified

 of the date and time for argument via separate order issued at a later date.

        The record on appeal filed April 15, 2020 is available via CM/ECF and PACER.

 The FPD and/or counsel for the United States may move to supplement the record on

 appeal as necessary. No appendix need be filed.

        The Clerk shall send a copy of this order to Baker, the FPD, and counsel for the

 United States.


                                                Entered for the Court



                                                CHRISTOPHER M. WOLPERT, Clerk
                                               2
